OPINION BY
PLATT, J.:
Appellant, Andrew Hernandez, appeals from the judgment of sentence imposed following his conviction after waiver trial of two violations of the Uniform Firearms Act,1 and one count of criminal conspiracy (illegal transfer of firearm).2 Specifically, Appellant challenges the trial court’s ruling that the Commonwealth properly established the corpus delicti of the crime. We affirm.
Following an abbreviated hearing on the Commonwealth’s motion in limine to preclude the defense from challenging the corpus delicti, on which another Common Pleas Court judge had already ruled, the court accepted the Commonwealth’s proposal to begin trial with leave for defense counsel to object to the corpus delicti as the trial ensued. (See N.T. Motion, 12/03/09, at 5-6). After a colloquy, the court accepted Appellant’s waiver of his right to a jury trial, and proceeded immediately to a bench trial. (See id. at 9-10).
Appellant’s counsel stipulated to almost all of the facts of the case.3 On December 31, 2007, Appellant purchased a Colt .38 revolver. About four months later, late on the evening of April 25, 2008, Philadelphia Police Officer Brian Smith stopped a vehicle at the intersection of A Street and Allegheny Avenue for speeding. The driver explained he was taking a passenger, Omar Hayari, who had shot himself in the hand, to the hospital. The police obtained a search warrant, and found the weapon, a Colt .38 revolver, in the vehicle. Subsequently, Detective Akins4 arrested Mr. Hayari for possession of the firearm. (See id. at 13-14). The police traced the weapon and determined that it was the revolver purchased in December by Appellant.
At this point counsel for Appellant objected that no corpus had been proven. (See id. at 15). The court denied the objection based on independent evidence of the crime and under the closely related crimes exception. (See id. at 17).
The parties further stipulated that Appellant gave a statement to Detective Diaz.5 Previously, at the preliminary hearing, it was noted without objection that *410Appellant was advised of and waived his Miranda rights before giving the statement. (See N.T. Preliminary Hearing, 6/19/07, at 9-10). In the statement, Appellant told the detective that about four hours after he purchased the firearm, he gave it to “Mike Carrol.”6 (See N.T. Motion, 12/03/09, at 17-18). Appellant qualified this answer by adding that Mr. Carrol asked to see the weapon, and Appellant gave it to him to hold, but Carrol would not give it back. (See N.T. Motion, at 18-19). Appellant denied taking any money for the firearm. (Id. at 20).
After brief argument, the defense rested without calling any witnesses. The trial court found Appellant guilty of the three charges already noted. The court accepted defense counsel’s request that sentencing be combined with other outstanding charges, and subsequently sentenced him to an aggregate term of incarceration of time served to twenty-three months followed by four years’ probation. (See Trial Court Opinion, 1/06/11, at 1). Appellant timely appealed on January 7, 2010.7 Appellant also timely filed a court ordered statement of errors pursuant to Pa.R.A.P. 1925(b).
Appellant raises one question for our review:
Did the [h]onorable [t]rial [cjourt err when it found that the Commonwealth had established a corpus when none existed and subsequently when the [c]ourt admitted [Appellant’s] [o]ut of [c]ourt statement and all where the Commonwealth could not establish a corpus at any level?
(Appellant’s Brief, at 3.).
Appellant argues that the trial court improperly admitted his statement “although there was no corpus” because the Commonwealth did not establish “the requisite criminality for the admission of the statement[.]” (Appellant’s Brief, at 6). We disagree.
At the outset we note that Appellant has failed to provide a statement of either the scope of review or the standard of review. See Pa.R.A.P. 2111(3). Our standard of review for a challenge to the corpus delicti rule is well-settled.
The corpus delicti rale is designed to guard against the “hasty and unguarded character which is often attached to confessions and admissions and the consequent danger of a conviction where no crime has in fact been committed.” The corpus delicti rule is a rule of evidence. Our standard of review on appeals challenging an evidentiary ruling of the trial court is limited to a determination of whether the trial court abused its discretion. The corpus delicti rule places the burden on the prosecution to establish that a crime has actually occurred before a confession or admission of the accused connecting him to the crime can be admitted. The corpus delicti is literally the body of the crime; it consists of *411proof that a loss or injury has occurred as a result of the criminal conduct of someone. The criminal responsibility of the accused for the loss or injury is not a component of the rule. The historical purpose of the rule is to prevent a conviction based solely upon a confession or admission, where in fact no crime has been committed. The corpus delicti may be established by circumstantial evidence. Establishing the corpus delicti in Pennsylvania is a two-step process. The first step concerns the trial judge’s admission of the accused’s statements and the second step concerns the fact finder’s consideration of those statements. In order for the statement to be admitted, the Commonwealth must prove the corpus delicti by a preponderance of the evidence. In order for the statement to be considered by the fact finder, the Commonwealth must establish the corpus delicti beyond a reasonable doubt.
Commonwealth v. Young, 904 A.2d 947, 956 (Pa.Super.2006), appeal denied, 591 Pa. 664, 916 A.2d 633 (2006), (quoting Commonwealth v. Rivera, 828 A.2d 1094, 1103-04, n. 10 (Pa.Super.2003) appeal denied, 577 Pa. 672, 842 A.2d 406 (2004)) (internal quotation marks omitted) (emphasis in original).
Additionally,
The corpus delicti rule is an evidentia-ry one. On a challenge to a trial court’s evidentiary ruling, our standard of review is one of deference.
The admissibility of evidence is solely within the discretion of the trial court and will be reversed only if the trial court has abused its discretion. An abuse of discretion is not merely an error of judgment, but is rather the overriding or misapplication of the law, or the exercise of judgment that is manifestly unreasonable, or the result of bias, prejudice, ill-will or partiality, as shown by the evidence of record.
Commonwealth v. Herb, 852 A.2d 356, 363 (Pa.Super.2004) (citations omitted).
In this case, preliminarily, we agree with the trial court that Appellant’s claim is waived for failure to specify the error alleged. (See Trial Ct. Op., at 2, citing Commonwealth v. Rolan, 964 A.2d 398, 409-10 (Pa.Super.2008)). The entire assertion of error made in the Rule 1925(b) statement is as follows: “The trial court erred in ruling that the Commonwealth had proved corpus delicti beyond a reasonable doubt.” (Statement of Matters [sic] Complained of Pursuant to Rule of Appellate Procedure 1925(b), 9/29/10).8 See Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa.Super.2011), appeal denied, 32 A.3d 1275, 2011 Pa. Lexis 2699 (Pa. filed Nov. 9, 2011) (“[A] [cjoncise [statement which is too vague to allow the court to identify the issues raised on appeal is the functional equivalent of no [cjoncise [sjtatement at all. The court’s review and legal analysis can be fatally impaired when the court has to guess at the issues raised.”) (citation and internal quotation marks omitted). Appellant’s claim is waived. Moreover, Appellant’s claim would not merit relief.
Appellant’s issue also fails because the record confirms that the trial court’s acceptance of the Commonwealth’s evidence as meeting the corpus delicti rule followed the previous ruling of another common pleas court judge. (See N.T. Motion, 12/03/09, at 5), (referring to prior decision of Judge Palumbo). By applying the previous ruling, the trial court was *412merely following the law of the case, an aspect of the coordinate jurisdiction rule.
“[J]udges of coordinate jurisdiction sitting in the same case should not overrule each other[’]s decisions. This rule, known as the coordinate jurisdiction rule, is a rule of sound jurisprudence based on a policy of fostering the finality of pretrial applications in an effort to maintain judicial economy and efficiency.” Commonwealth v. Starr, 541 Pa. 564, 664 A.2d 1326, 1331 (1995) (citations and internal quotation marks omitted).
Departure from either the coordinate jurisdiction rule or the law of the case doctrine is allowed only in exceptional circumstances such as where there has been an intervening change in the controlling law, a substantial change in the facts or evidence giving rise to the dispute in the matter, or where the prior holding was clearly erroneous and would create a manifest injustice if followed.
Rolan, supra at 405 (Pa.Super.2008), (citing Starr, supra at 1332).
Here, Appellant does not claim a change in the law, facts or evidence, or develop an argument that the prior decision would create a manifest injustice.9 The trial court properly followed the coordinate jurisdiction rule and the law of the case.
Additionally, the argument in Appellant’s brief fails to develop and support a claim that the trial court misapplied the analysis process. Appellant properly cites Commonwealth v. Bullock, 868 A.2d 516, 527 (Pa.Super.2005), affirmed, 590 Pa. 480, 913 A.2d 207 (2006), cert. denied, 550 U.S. 941, 127 S.Ct. 2262, 167 L.Ed.2d 1103 (2007), for the two-step process to apply the corpus delicti rule. (See Appellant’s Brief, at 8). However, in purporting to apply that process in this case, counsel for Appellant merely “takes the position that the Commonwealth never established the requisite criminality for the admission of the statement[J” (Id.). After conceding that the evidence could have been properly admitted under the preponderance of the evidence standard, the brief presents the bald assertion that the trial court should not have considered the statement because there was no “proof of corpus beyond a reasonable doubt[.]” (Id.). Appellant offers no pertinent caselaw or other authority in support of this position. (See id. at 8-10). Accordingly, Appellant’s argument would be waived for this reason as well. See Pa.R.A.P. 2119(b); see also Bombar v. West Am. Ins. Co., 932 A.2d 78, 93 (Pa.Super.2007) (failure to develop argument with citation to and analysis of relevant authority waives issue on appeal).
Moreover, the claim would not merit relief. For the first step, the evidence need only “be more consistent with a crime than with an accident.” Commonwealth v. McMullen, 745 A.2d 683, 688 (Pa.Super.2000), appeal denied, 563 Pa. 700, 761 A.2d 549 (2000) (emphasis in original citation) (quoting Commonwealth v. McMullen, 545 Pa. 361, 681 A.2d 717, 722 (1996)); see also Commonwealth v. Dupre, 866 A.2d 1089, 1098 (Pa.Super.2005), appeal denied, 583 Pa. 694, 879 A.2d 781 (2005), (following McMullen). Here, the Commonwealth’s evidence established that Mr. Hayari shot himself with a firearm *413registered to Appellant. Appellant had never reported the weapon to be lost or stolen. There was no abuse of discretion in the trial court’s finding that the evidence presented was more consistent with a crime than with accident.
Also, Appellant, through counsel, incorrectly asserts in the brief that the trial court mis-cited the requirements of 18 Pa. C.S.A. § 6111. (See Appellant’s Brief, at 9). First, Appellant fails to cite to the place in the record where the matter referred to appears, in violation of Pa.R.A.P. 2119(c). Secondly, Appellant misapprehends the requirement of section 6111, which in pertinent part addresses the eligibility of purchasers or transferees, not li-censure. Contrary to Appellant’s unsupported assertion, section 6111 expressly provides for sale to an unlicensed person, albeit under prescribed conditions. See 18 Pa.C.S.A. § 6111(c).
Similarly, Appellant claims there was “no evidence that [Appellant] gave the gun to anyone.” (Appellant’s Brief, at 9). Appellant disregards our standard of review, which provides that the corpus delicti may be established by circumstantial evidence. See Young, supra. Furthermore, Appellant relies on the unsupported speculation that “[t]he gun could have been stolen.” (Appellant’s Brief, at 9). To the extent that Appellant’s argument challenges the sufficiency of the evidence, we note that our standard of review for such claims is also limited: “The standard we apply in reviewing the sufficiency of evidence is whether, viewing all the evidence admitted at trial in the light most favorable to the verdict winner, there is sufficient evidence to enable the factfinder to find every element of the crime beyond a reasonable doubt.” Commonwealth v. Otterson, 947 A.2d 1239, 1249 (Pa.Super.2008), appeal denied, 598 Pa. 774, 958 A.2d 1047 (2008), cert, denied, — U.S. —, 129 S.Ct. 2402, 173 L.Ed.2d 1297 (2009), (quoting Commonwealth v. McCall, 911 A.2d 992, 996 (Pa.Super.2006)). Appellant’s insufficiency argument fails because we review the evidence considered by the trial court in the light most favorable to the Commonwealth.
Additionally, under the closely related crimes exception to the corpus delicti rule, where a defendant’s confession relates to separate crimes with which he is charged, and where independent evidence establishes the corpus delicti of only one of those crimes, the confession may be admissible as evidence of the commission of the other crimes as well. See Otterson, supra; see also Commonwealth v. Taylor, 574 Pa. 390, 831 A.2d 587, 595-96 (2003) (holding closely related crimes exception does not require that crimes share common element).10
In this case, Appellant was charged with three closely related crimes: sale or transfer of a firearm, criminal conspiracy (illegal transfer of a firearm), and lending or giving of firearms prohibited. The stipulations and evidence established that the victim was in possession of (and shot himself with) a handgun that was registered to Appellant, which was not reported lost or stolen. Therefore, the Commonwealth established the corpus delicti of at least one of the crimes charged, lending or giving of firearms prohibited. The closely related crimes exception applied, and the evidence was properly admitted. As in Taylor, “[t]he confession and independent evidence presented by the Commonwealth are sufficient to overcome the danger of a convic*414tion where no crime was in fact committed.” Taylor, supra at 596.
Here, once the court properly admitted the statement, under the closely related crimes exception, it was entitled to conclude beyond a reasonable doubt that a crime had occurred. See Otterson, supra, Taylor, supra; see also Young, supra at 957 n. 9 (Pa.Super.2006) (statement made after receiving Miranda warnings by appellant to police officer to explain his actions admissible despite challenge to corpus delicti rule), (citing Commonwealth v. Ogrod, 576 Pa. 412, 889 A.2d 294, 320 (2003), cert. denied, 543 U.S. 1188, 125 S.Ct. 1395, 161 L.Ed.2d 192 (2005)).
Appellant’s claim is waived. Moreover, we conclude that the trial court properly applied the law of the case and the coordinate jurisdiction rule. We find no basis for concluding that the trial court misapplied the two-step analysis of the corpus delicti rule. Under our deferential standard of review, we conclude the court did not abuse its discretion in ruling that the Commonwealth established the corpus de-licti.
Judgment of sentence affirmed.
SHOGAN, J., files a Dissenting Opinion.

. 18 Pa.C.S.A. § 6111 (sale or transfer of firearms), and 18 Pa.C.S.A. § 6115 (loans on, or lending or giving firearms prohibited).


. 18 Pa.C.S.A. § 903.


. (See N.T. Motion, 12/03/09, at 10).


. No first name is given. Akins is possibly a misspelled reference to Detective Larry Ait-ken. (See N.T. Preliminary Hearing 6/19/07, at 5-6; see also Commonwealth’s Brief, at 2).


.No first name is given. At the preliminary hearing, Detective Nicholas Via testified that he took Appellant's statement. (See N.T. Preliminary Hearing, 6/19/07, at 8-9). The badge number given in both instances, 9184, is the same. In its brief, the Commonwealth identifies the interviewing officer as Detective Nicholas Via. (See Commonwealth’s Brief, at 2).


. In Appellant’s brief, he states that he "was aware that Mr. Carrol had a prior arrest record.” (Appellant's Brief, at 5). However, at the motion hearing, the prosecutor read into the record the stipulated statement; at the question, "[Wjere you aware that Michael had a prior arrest record and is prohibited from possessing a firearm?” the answer "Yes” was crossed out, and in Appellant's handwriting "no” was entered. (See N.T. Motion, 12/03/09, at 19). At the preliminary hearing the Commonwealth established that Michael Carrol (spelled as Carroll) was ineligible to possess because of prior convictions for possession of an instrument of crime and intimidation of a witness. (See N.T. Preliminary Hearing, 6/19/07, at 19).


. The court subsequently entered an order which authorized immediate parole to house arrest with electronic monitoring. (See Order, Modification of Sentence, 1/14/10, at 1).


. Appellant has failed to comply with our Rules of Appellate Procedure by omitting a copy of the statement of errors from his brief. See Pa.R.A.P. 211 l(a)(l 1).


. Any claim that the prior holding in the Court of Common Pleas was clearly erroneous or would create a manifest injustice is also waived, as Appellant has failed to include in the certified record the notes of the previous hearing, or develop an argument about that ruling. The certified record does include a transcript of the preliminary hearing in the Philadelphia Municipal Court. There, defense counsel also objected to the absence of the corpus delicti. (See N.T. Preliminary Hearing, 6/19/07, at 10). The Municipal Court Judge, Hon. David C. Shuter, also rejected the challenge. (See id. at 11).


. This exception applies where the relationship between the crimes is sufficiently close so as to ensure that the purpose underlying the corpus delicti rule, i.e., to prevent conviction where no crime has occurred, is not violated. See Taylor, supra.